IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


MR. JOSEPH P. GUARRASI, J.D.,               : No. 141 MM 2015
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
HONORABLE ALBERT J. CEPPARULO               :
AND THE BUCKS COUNTY COURT OF               :
COMMON PLEAS,                               :
                                            :
                    Respondents             :


                                       ORDER



PER CURIAM

      AND NOW, this 13th day of November, 2015, the Application for Leave to File

Original Process is GRANTED, the Petition for Writ of Mandamus is DENIED, and the

Prothonotary is DIRECTED to strike the name of the jurist from the caption.